OPINION OF THE REINSTATEMENT OF THE APPEAL
DALLY, Judge.
This appeal was abated for a post-trial jury finding on the issue of the appellant’s competency to stand trial at the time of his hearing to revoke probation on September 21, 1978. The record has been supplemented to show that a jury has now determined that the appellant was competent to stand trial at his hearing to revoke probation on September 21, 1978. Stipulated evidence was presented to the jury which supports the jury’s finding. The stipulated evidence included the report of a psychiatrist who had examined the appellant prior to the revocation proceeding. The report of the psychiatrist advised the trial judge that the appellant was competent to stand trial at the time in question.
*370The appeal is reinstated and the judgment is affirmed, Tex.Cr.App., 595 S.W.2d 538.